Citation Nr: 0722827	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right hip,  currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for degenerative disc 
disease and spondylosis, lumbar spine (orthopedic 
manifestations), currently evaluated as 40 percent disabling. 

4.  Entitlement to an increased rating for adjustment 
disorder with mixed anxiety and depressed mood, currently 
evaluated as 30 percent disabling. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  
Subsequently the case was transferred to the RO in 
Providence, Rhode Island.

With respect to the claim for an increased rating for the 
service-connected degenerative disc disease and spondylosis, 
lumbar spine, the following procedural history is important 
to this case.  In an October 2002 rating decision, addressing 
a claim for an increased rating for that disability, the RO 
bifurcated its action with respect to the service-connected 
low back disorder, (1) granting service connection for 
sciatica of the right lower extremity (under guidelines which 
allow for orthopedic and neurological disabilities associated 
with intervertebral disc syndrome to be rated separately), 
for which the RO assigned a 10 percent rating; and (2) 
continuing a 20 percent rating for the orthopedic 
manifestations of the service-connected degenerative disc 
disease and spondylosis, lumbar spine (orthopedic 
manifestations).  

Subsequently, in a July 2003 rating decision, the RO 
increased the rating for the degenerative disc disease and 
spondylosis, lumbar spine from 20 to 40 percent.  Finally, in 
the May 2004 rating decision, the RO continued the 40 percent 
rating for the degenerative disc disease and spondylosis, 
lumbar spine; and continued the 10 percent rating for the 
sciatica of the right lower extremity.  From that decision, 
the veteran perfected an appeal as to the degenerative disc 
disease and spondylosis, lumbar spine (orthopedic 
manifestations), but did not appeal the rating assigned for 
the newly service-connected sciatica of the right lower 
extremity (neurological manifestations associated with the 
low back disorder).  Thus, the current appeal as to the 
service-connected degenerative disc disease and spondylosis, 
lumbar spine appropriately addresses only the orthopedic 
manifestations of the degenerative disc disease and 
spondylosis, lumbar spine.  

However, a recent private treatment record dated in November 
2006 contains evidence that raises a claim for an increased 
rating for the service-connected sciatica of the right lower 
extremity.  Specifically, the treatment provider noted 
reports of radiation of pain into the abdomen and groin 
bilaterally; and burning and tingling in both lower 
extremities exacerbated by walking.  This evidence indicates 
radiculopathy.  At the most recent VA examination in February 
2006, the examiner concluded that the veteran did not have 
any radiculopathy.  Therefore, the more recent evidence of 
November 2006 raises an inferred claim for an increased 
rating for the service-connected sciatica and/or service 
connection for some other lumbar radiculopathy.  This matter 
is referred to the RO for appropriate action. 

The issues of entitlement to an increased rating for 
adjustment disorder with mixed anxiety and depressed mood, 
and to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 26, 2003, 
respectively, is more favorable to the veteran's claim.

2.  Bilateral pes planus is manifested by significant pain in 
each foot, without marked pronation, marked inward 
displacement, or severe spasm of the Achilles tendon; and is 
not productive of pronounced bilateral flatfoot.

3.  Degenerative joint disease of the right hip is manifested 
by complaints of painful motion, with some limitation of 
motion; and is not productive of fracture, ankylosis, or 
flexion limited to 10 degrees.

4.  The veteran's service-connected degenerative disc disease 
and spondylosis, lumbar spine (orthopedic manifestations) has 
likely resulted in severe limited range of motion with pain, 
and related functional loss; and is not productive of 
ankylosis, residuals of fracture, or incapacitating episodes 
of at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5276 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the right hip have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 5255 (2006).
 
3.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease and spondylosis, lumbar 
spine (orthopedic manifestations) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5237, 5242, 
5243 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in July 2001, 
June 2002, July 2002, April 2003, January 2004, and December 
2004.  In those letters, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claims 
of entitlement to a higher disability rating for the claimed 
service-connected disabilities.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in her possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided supplemental statements of the case in August 2005 
and March 2006.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as a higher rating for 
the claimed disability is denied here, the question of 
whether the veteran was provided proper notice as to 
effective dates is moot.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records including 
examination reports, and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray evidence, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes.

The recent medical evidence material to this decision (and 
covering the entire appeal period beginning with the 
veteran's claims for increase) is contained in private and VA 
medical records of treatment dated from 2002 to January 2007, 
and the reports of pertinent VA examinations.   

A.  Bilateral Pes Planus

The RO has rated the veteran's bilateral pes planus under 
Diagnostic Code 5276, for acquired flatfoot.  Under that 
code, a 30 percent evaluation is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  The next higher, and maximum 
rating under that code is 50 percent, which is warranted for 
pronounced bilateral pes planus, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether another rating code is more 
appropriate than the one used by the RO, but concludes that 
given his medical history and current symptomatology, the 
currently assigned diagnostic code is appropriate. See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The recent medical evidence material to this claim is 
contained in reports of VA examinations of the feet conducted 
in September 2002 and February 2004.  There are also VA and 
private treatment records dated from 2002 through January 
2007, which show no significant complaints or treatment of 
symptoms associated with the service-connected bilateral pes 
planus.

The September 2002 VA examination report shows that the 
veteran reported that in service he developed "collapsed" 
metatarsals that led to development of plantar calluses, 
which in turn caused considerable pain and discomfort.  He 
also reported that he subsequently underwent surgery to both 
feet in approximately 1984.  The veteran reported current 
complaints of having callous formation along the plantar 
aspect of both forefeet, recurrent in nature.  

On examination, the examiner made the following findings.  
There was callous formation in the form of hyperkeratotic 
tissue buildup along the plantar medial aspect of the 
interphalangeal joints of both great toes, and along the 
plantar aspect of the second and fourth metatarsal heads of 
the right forefoot, and diffuse callous formation below the 
second and third metatarsal heads of the left forefoot.  The 
veteran had well-healed surgical cicatrices over the dorsal 
aspect of the fourth metatarsal head and neck area of the 
right foot over the dorsal aspect of the third metatarsal 
head and neck of the left forefoot.  There were no areas of 
erythema or soft tissue swelling throughout both feet.  There 
were no pedal ulcerations seen.  There were no signs of 
perionychia of any of the toes throughout both feet.  

Vascular examination was generally within normal limits.  
Neurologic examination revealed that epicritic sensation and 
motor strength to both feet were within normal limits 
bilaterally; and there were no signs of clonus or ataxia.  
Lower extremity deep tendon reflexes revealed patellar 
reflexes and ankle jerk reflexes were both 2+ bilaterally.  

Musculoskeletal examination revealed pes planus bilaterally 
with weight bearing.  There were no signs of tibialis 
posterior tendon dysfunction, and the tibialis posterior 
tendons were intact bilaterally and nontender to palpation.  
The plantar medial longitudinal arch areas of both feet were 
nontender to palpation.  The veteran was able to dorsiflex 
both feet to only less than 10 degrees when the knee was 
flexed; and 15 degrees with the knees fully extended both 
feet were able to be dorsiflexed to about 5 degrees, 
bilaterally.  The Achilles tendons were noted to be intact 
bilaterally and nontender to palpation.  When the veteran 
stood in the relaxed calcaneal stance position, he had about 
four degrees of heel valgus on the left and about two or 
three degrees of heel valgus on the right.

Examination of the feet revealed that there was approximately 
five degrees of forefoot varus, bilaterally, when the 
subtalar joint was held in the neutral position with the feet 
off weight bearing and the midtarsal joint locked and fully 
pronated.  The subtalar joint range of motion was consistent 
with about 15 degrees of total subtalar joint range of motion 
bilaterally.  The examiner considered this to be 
unremarkable.  Ankle joint range of motion was also 
unremarkable bilaterally.  The veteran's gait was remarkable 
for excessive pronation, but with no signs of antalgia of 
gait.  The heels were nontender to palpation bilaterally, and 
the plantar medial arch areas of both feet were nontender to 
palpation.

X-rays revealed moderate calcaneal spur formation along the 
plantar aspect of the feet, bilaterally, and mild plantar 
calcaneal spur formation on the plantar aspect of the right 
heel where the plantar aponeurosis attaches to the plantar 
medial calcaneal tubercles along the inferior aspect of both 
heels.  There were post-surgical changes seen at the third 
metatarsal phalangeal joint on the left foot and post-
traumatic changes seen of the fourth metatarsal phalangeal 
joint on the right foot.  The examiner thought there may have 
been a touch of avascular necrosis of the metatarsal head 
previously, which would account for an irregular appearing 
third metatarsal head with some osteophytic flaring and 
lipping at the base of the proximal phalanx of the left third 
toe and right fourth toe.

There was also a little bit of biomechanical sagging and 
breaching noted at the navicular medial cuneiform joint on 
the weight bearing lateral view of the left foot and to a 
lesser degree, of the right foot.   The calcaneal pitch angle 
was approximately about 20 degrees on the left on the weight 
bearing lateral view and on the right foot similarly of about 
20 or 22 degrees.

There was no apparent displacement of the symaline and it 
appeared to have a normal configuration, even though the 
veteran pronates excessively when he stands.  No acute 
fractures were seen.  There was some joint space narrowing 
seen at the third metatarsal phalanges of the left foot , 
probably consistent with some osteoarthritic changes and also 
with the fourth metatarsal phalangeal joint of the right 
foot.  There was some hallux abductus interphalangeal 
deformity of the left great toe of the hallux abductus 
interphalangeal angle with about 10-12 degrees in the left 
foot, and about 24 degrees in the right foot (with respect to 
the right great toe).

As it pertains to the current claim, the report concludes 
with a diagnosis as follows.  The veteran has a pes planus, 
forefoot varus, biomechanical pronatory foot type that the 
veteran probably has had all his life, which the examiner 
doubted had anything to do with military service.  The 
veteran developed calluses in service probably due to a 
change in the nature of associated ligaments, which resulted 
in development of cutaneous changes related to imbalanced 
feet.  The veteran excessively pronates and has had a history 
of having hyperdeclanated, plantar flexed metatarsal heads 
reportedly of the fourth metatarsal head in the right foot 
and third metatarsal head in the left foot.  After undergoing 
surgery, the veteran remains with a chronic problem of 
plantar hyperkerototic tissue buildup.  

The examiner noted that the veteran has gastrocnemius and 
soleus equinus.  The examiner opined that the veteran had 
this all his life, and that it contributed to much of the 
veteran's problems.  

During a February 2004 VA examination of the feet, the 
veteran reported complaints of increased pain in the arches 
bilaterally.  He reported that he was currently helped by the 
use of orthotics, which helped somewhat, and that he also 
wears supportive shoe gear.  He reported that since he began 
using orthotics and supportive shoe gear, he had noticed a 
decrease in his arch symptoms, although he still had 
discomfort at times.

On examination, the veteran displayed an increased intact 
neurovascular status with palpable pedal pulses, bilaterally.  
Neurological examination revealed intact sensorium 
bilaterally, no signs of skin compromise or skin ulceration.  
The veteran displayed five degrees of dorsiflexion at the 
ankle, bilaterally, with no equinus deformity.  The subtalar 
joint was with zero degrees of eversion, and three degrees of 
inversion, bilaterally.  The examiner noted a first 
metatarsal joint limitus with interphalangeal joint callus.  

X-rays revealed, bilaterally, first metatarsophalangeal joint 
space narrowing, ankle and subtalar joint with no signs of 
degenerative joint disease, and no digital deformity; but a 
plantar calcaneal spur was seen bilaterally.  The examiner 
noted that the veteran was currently wearing orthotics with 
supportive shoe gear, and ambulating distances without severe 
discomfort.  The examiner opined that the bilateral pes 
planus would not impact the veteran's employment. 

Based on the foregoing, the veteran's bilateral pes planus is 
not shown to cause marked pronation, marked inward 
displacement or severe spasm of the Achilles tendon.  
Although he has pronation it has not been shown to be marked; 
nor is there evidence of spasm of the Achilles' tendon.  
While he has pain in his feet, there are no indications of 
extreme tenderness of the plantar surfaces of the feet.  
Further, as reflected in the report of the most recent VA 
examination, he reported that orthotics and supportive shoe 
gear helped to decrease his arch symptoms.  Moreover, there 
is evidence that an unrelated condition (gastrocnemius and 
soleus equinus) contributes to the veteran's foot symptoms.  
Under these circumstances, as the veteran's bilateral pes 
planus has not demonstrated any of the symptoms required for 
a rating in excess of 30 percent, an increase is not 
warranted.

B.  Degenerative Joint Disease of the Right Hip

The RO has rated the veteran's degenerative joint disease of 
the right hip as 30 percent disabling under Diagnostic Code 
5299-5255.

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically addressed for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.

The RO has rated the veteran's service-connected degenerative 
joint disease of the right hip as 30 percent disabling by 
under the provisions of Diagnostic Code 5299-5255.  38 C.F.R. 
§§ 4.20, 4.27, 4.71a.  Diagnostic Code 5299 refers generally 
to orthopedic disabilities and is not associated with any 
specific rating criteria.  See 38 C.F.R. §§ 4.27, 4.71a.  

Diagnostic Code 5255 provides for assignment of ratings for 
impairment of the femur (fracture, or malunion).  For 
impairment due to malunion of the femur with knee or hip 
disability, a 30 percent disability rating is warranted for 
marked knee or hip disability.  Diagnostic Code 5255 provides 
for the assignment of a 60 percent evaluation for either 
fracture of surgical neck of the femur with false joint, or 
for fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace.  Finally, assignment of an 80 
percent evaluation (maximum assignable under this code) is 
warranted for a spiral or oblique fracture of shaft or 
anatomical neck of the femur, with nonunion, and loose 
motion.

A February 1998 VA radiology report contains an impression of 
mild osteoarthritic changes involving both hips.

During a May 2003 VA examination for joints, the veteran 
indicated that he had a periodic spasm of the right hip 
area-most recently ten days before the examination.  On 
examination of the hips for limitation of motion, the veteran 
had 40 degrees of external rotation on the right and 30 
degrees on the left.  Internal rotation was limited on the 
right to 10 degrees compared to 14 degrees on the left.  He 
was able to abduct the right leg to 36 degrees, and the left 
leg to 30 degrees.  Adduction on the right was limited to 18 
degrees and to 22 degrees on the left.  Flexion of the right 
hip was to 98 degrees, and 90 degrees on the left hip.  
Extension of the right hip was to 12 degrees, and to 20 
degrees on the left with pain.  X-rays of the right hip 
showed some sclerotic changes and irregularity of the glenoid 
of the right hip.  There was also some slight irregularity of 
the femoral head.

The report contains a diagnosis of degenerative joint disease 
of the right hip manifested by sclerosis of the glenoid rim 
and slight irregularity of the femoral head and slight 
limitation of motion of adduction and extension of the right 
hip compared to the left.  The examiner noted that the 
veteran was having some dysesthesia in his lower extremities, 
which apparently were secondary to his degenerative disc 
disease.

During a February 2004 VA examination for joints, the veteran 
reported complaints of constant pain in the anterior right 
hip with buttock spasms.  There was no radiation of pain 
beyond the hip.  The veteran described the pain as a two or 
three on a scale of ten, however, if he twists the wrong way 
or stress it, the pain will go to a seven to nine.  The 
veteran also reported complaints of weakness and stiffness in 
the right hip; and frequent popping, but no locking or 
instability.  The examiner noted that edema and paresthesias 
were not related to the hip.  The veteran reported that he 
did not use any assistive devices, and had not had any 
surgeries or injections; and does not take any prescribed 
treatment.  He reported that he does receive care from his 
chiropractor and physician.

On examination, leg length on the right was 80 cm, and on the 
left was 90 cm, which the examiner noted to be within normal 
limits for leg asymmetry.  The veteran's gait was normal. 
Examination of the hips showed they were symmetrical.  There 
was no tenderness to palpation; no clicks or crepitus on 
active or passive range of motion.  On range of motion study, 
flexion was from 0 to 90 degrees out of 125 degrees, 
bilaterally, without pain.  Extension was from 0 to 30 
degrees, bilaterally, without pain.  Abduction was from 0 to 
45 degrees, bilaterally, with an endpoint pain on the left.  
Adduction was form 0 to 25 degrees, bilaterally.  External 
rotation was from 0 to 60 degrees, bilaterally, with endpoint 
pain on the right .  Internal rotation (normal being 0 to 40 
degrees) was 0 to 30 on the left with endpoint pain, and 0 to 
25 degrees on the right with endpoint pain.  X-rays of the 
right hip showed a small spur or ligamentous calcification 
near the superior acetabular rim, otherwise unremarkable.

The examination report contains a diagnosis that the veteran 
had mild degenerative changes of the right hip, which along 
with the service-connected lumbar spine disability, would 
preclude the veteran from physical employment but not 
necessarily sedentary employment.

The 30 percent evaluation in effect reflects a determination 
of impairment (malunion) of the femur, with marked knee or 
hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  In 
this case, the Board is addressing the impairment due to hip 
disability.  Review of the record as discussed above, does 
not show, however, that the service-connected degenerative 
joint disease of the right hip meets criteria necessary to 
warrant a disability rating in excess of 30 percent under 
Diagnostic Code 5255.  There is no evidence that the 
veteran's right hip disability involves a fracture of the 
femur, to include fracture of a surgical neck of the femur, 
with false joint; or fracture of the shaft or anatomical neck 
of the femur.  Thus, the record does not show competent 
evidence so as to meet criteria for an increase under 
Diagnostic Code 5255; and therefore, a higher rating for 
femur impairment under that code is not warranted.
 
The Board has considered whether a higher rating is warranted 
under other diagnostic criteria assignable for hip and thigh 
disability.  In addition to Diagnostic Code 5255, other 
provisions of 38 C.F.R. § 4.71a provide criteria for rating 
hip and thigh disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 to 5254 (2006).  

However, first, the veteran's degenerative joint disease of 
the right hip is already assigned a disability rating in 
excess of the maximum assignable rating under Diagnostic 
Codes 5251 (for limitation of extension of the thigh), and 
5253 (for impairment of the thigh-limitation of rotation, 
adduction, and/or abduction).  

Second, the clinical record does not show that the veteran 
meets any of the relevant criteria to warrant an evaluation 
in excess of 30 percent under Diagnostic Codes 5250, 5252, or 
5254.  That is, there is no evidence of hip ankylosis, 
limitation of flexion of the thigh to 10 degrees, or of flail 
hip joint.  Note that ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86).  Flail joint is defined as a joint exhibiting abnormal 
or paradoxical mobility.  See Id. at 637.  There is no 
medical evidence of these conditions.  

In summary, the medical findings on recent examinations 
establish that the right hip disability was not productive of 
more than marked hip disability.  In addition, the recent VA 
examinations did not demonstrate that the degenerative joint 
disease of the right hip is manifested by: any fracture of 
the femur; or flexion limited to 10 degrees; or ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5255.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent.

C.  Degenerative Disc Disease and Spondylosis, Lumbar Spine

The veteran submitted his claim for an increased rating for 
his service-connected back disability in April 2003.  At that 
time, the service-connected back disability was rated 
separately for orthopedic manifestations (degenerative disc 
disease and spondylosis, lumbar spine-20 percent under 
Diagnostic Codes 5293-5292); and associated neurologic 
manifestations of the right lower extremity (sciatica, right 
lower extremity-10 percent under Diagnostic Codes 5293-
8620).  

In a July 2003 rating decision, the RO increased the rating 
assigned for degenerative disc disease and spondylosis, 
lumbar spine from 20 to 40 percent, and continued the 10 
percent rating assigned for sciatica, right lower extremity.  
These ratings were continued in the May 2004 rating decision, 
from which the veteran appealed only as to the continued 40 
percent rating for the degenerative disc disease and 
spondylosis, lumbar spine.  He did not appeal as to the 
rating for sciatica, right lower extremity-the neurologic 
manifestations associated with the service-connected low back 
disability.  Therefore, the appeal here only concerns the 
orthopedic manifestations/ degenerative disc disease and 
spondylosis, lumbar spine; and does not concern any 
neurologic manifestations associated with the service-
connected low back disability.

The regulatory framework for evaluating disorders of the 
spine was changing during the time period just before and 
after the veteran submitted his April 2003 claim for 
increase.  Regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the criteria 
for rating disabilities of the spine.  

Effective September 23, 2002 (before the veteran's claim), VA 
revised the criteria for rating intervertebral disc syndrome 
(Diagnostic Code 5293).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003 (after the veteran's claim), VA 
revised the criteria for rating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 
(now classified as Diagnostic Code 5243) for intervertebral 
disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's service-connected degenerative disc disease of 
the lumbar spine.  The General Counsel for VA has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for the periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 40 percent rating (the maximum assignable under this 
code) was assigned for severe symptoms with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space; or, some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 40 percent rating (the maximum assignable under this 
code) was assigned for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent rating was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent rating was assigned for severe, recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a.

Also, under Diagnostic Codes 5289, 5286, and 5285, in effect 
prior to September 23, 2002, evaluations in excess of the 
current 40 percent were assignable for evidence of 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation of the spine, or residuals of fracture of vertebra, 
respectively.  38 C.F.R. § 4.71a.   

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 40 percent evaluation is assigned with incapacitating 
episodes of having at total duration of at least four weeks 
but less than six weeks during the past 12 months.  A 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id.  See also 38 C.F.R. § 4.71a, The Spine, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2006) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2006) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).

Under the General Rating Formula, a 40 percent rating is 
warranted if the medical evidence shows unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2006).

Evaluate any associated objective neurologic abnormalities, 
including, but not limited to bowel or bladder impairment 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

Note that consistent with Note (1), the RO has assigned 
separate ratings for associated neurologic manifestations of 
the right lower extremity.  As noted above, the veteran has 
not appealed regarding the rating for the sciatica, right 
lower extremity (neurologic manifestations associated with 
the service-connected low back disability).  Thus, this 
appeal concerns only the orthopedic manifestations of the 
degenerative disc disease and spondylosis, lumbar spine.   

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2006).

The veteran is currently assigned a 40 percent disability 
rating for the orthopedic manifestations of his service-
connected degenerative disc disease and spondylosis, lumbar 
spine.  That rating is the maximum assignable under two of 
the potentially relevant diagnostic codes discussed above.  
Therefore an increase would not be feasible under those 
codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(in effect prior to September 26, 2003).  

Again, the veteran has not appealed a claim with respect to 
the service-connected sciatica of the right lower extremity 
(the neurological manifestation associated with his service 
connected low back disability).  Therefore, consideration of 
an evaluation under 38 C.F.R. § 4.7a, Diagnostic Code 5293, 
in effect prior to September 23, 2002, which addresses 
sciatic neuropathy and other neurological findings, is not 
appropriate as it would constitute prohibited pyramiding of 
rating.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The following summarizes the earlier discussed criteria that 
would allow for an increased rating in excess of the current 
40 percent rating assigned for the orthopedic manifestations 
of the veteran's service-connected degenerative disc disease 
and spondylosis, lumbar spine.  Essentially, in this case, to 
warrant a rating in excess of 40 percent, the evidence must 
show one of the following conditions: residuals of fracture 
of vertebra, with or without cord involvement; ankylosis of 
the spine or unfavorable ankylosis the lumbar section of the 
spine; unfavorable ankylosis of the entire thoracolumbar 
spine or entire spine; or incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289 (2002); Diagnostic Code 5235-5243 (2006).  

The relevant medical evidence consists of VA and private 
treatment records dated from 2002 through November 2006, and 
reports of VA orthopedic spine examinations in May 2003, 
February 2004, and February 2006.  Review of the medical 
evidence in those records does not show that the veteran's 
degenerative disc disease and spondylosis, lumbar spine, 
meets any of the criteria in the paragraph above so as to 
warrant a disability rating in excess of 40 percent.  

As reflected in the most recent VA examination report 
(February 2006), these medical records show generally that 
the orthopedic residuals of the veteran's service-connected 
degenerative disc disease and spondylosis, lumbar spine, 
result in complaints including constant pain radiating down 
both legs, weakness, decreased range of motion, stiffness, 
and edema.  

During the February 2006 VA examination, the veteran's gait 
was normal, posture was erect.  He was carrying a book bag 
that weighed about five pounds.  He was able to stand from a 
seated position without use of his arms, but did moan and 
grimace in pain.  His spine was in alignment with his hips.  
There was a loss of lordotic curve, but there was no edema or 
spasms.  He did have tenderness to palpation.  His 
musculature was within normal limits.  

On range of motion study, forward flexion was from 0 to 90 
degrees with endpoint pain; extension was from 0 to 10 
(normal: 0 to 30) degrees with endpoint pain; lateral 
extension was from 0 to 30 (normal: 0 to 30) degrees, 
bilaterally, with endpoint pain bilaterally; rotation was 
from 0 to 10 (normal: 0 to 30) degrees, with endpoint pain.  
He had a negative Romberg sign.  Straight leg raises were 
from 0 to 40 (normal: 0 to 90) degrees, bilaterally, with 
pain in his lower back and hamstrings with each straight leg 
raise.  His muscle strength was 3/5, including his quads.  He 
could complete 10 of 10 forward flexions to 30 degrees with 
pain after the second repetition and fatigue at the end of 
the repetitions.  He denied weakness and there was no 
incoordination.  The February 2006 VA examination report 
concludes with a diagnosis of degenerative disk disease and 
spondylolysis of the lumbar spine.

Most recently, a private treatment record in November 2006 
shows that on examination of the lumbar spine, the veteran 
had fairly good range of motion with pain throughout; and 
negative straight leg raising bilaterally.  Gluteus medius 
strength was 4/5, bilaterally.  An MRI of the lumbar spine 
demonstrated severe disc degeneration from L3-S1.  The 
treatment provider noted that the veteran had severe 
multilevel disc degeneration from L3-S1; that the veteran had 
failed conservative management, and would most likely require 
fusion from L3-S1.  

The findings from the February 2006 VA examination of the 
spine are similar to those contained in the previous 
examination reports of May 2003 and February 2004.  To the 
extent they may differ, none of these reports, nor any other 
medical records contained in the claims files show any 
evidence of any condition that would warrant granting a 
disability rating in excess of 40 percent for the orthopedic 
manifestations of the service-connected degenerative disc 
disease and spondylosis, lumbar spine.  In sum, there is no 
evidence of any ankylosis involving the lumbar spine or spine 
in general.  There is no evidence of any fracture of 
vertebra.  Lastly, the evidence does not show that the 
veteran has had any incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, or 
any such condition close to that.
 
Moreover, a rating higher than 40 percent is not assignable 
under any potentially applicable schedular criteria even when 
functional loss due to pain is considered.  Though there is 
significant limitation of motion, the maximum schedular 
rating assignable for limited motion is 40 percent, and no 
higher evaluation is assignable on the basis of pain, alone. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca, 8 Vet. App. at 202 (functional impairment due to pain 
must be equated to loss of motion) is not required); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (or 5243 (new version number)) and under 
the Diagnostic Code for rating limitation of motion of the 
lumbar spine ((5292 (old version) and 5242 (new version)).  
These two sets of codes each contemplate limitation of motion 
and therefore a separate rating under both is not allowed.  
See 38 C.F.R. §§ 4.14, 4.71, Diagnostic Codes 5290, 5292, 
5293; VAOPGCPREC 36-97; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).

As noted earlier, the veteran did not appeal as to associated 
chronic neurological manifestations.  Therefore, a separate 
disability rating for any such manifestations is not under 
consideration here.  Besides that, except for neurologic 
manifestations of the right lower extremity, there is no 
objective evidence of other separate neurologic abnormalities 
such as bowel or bladder impairment, or erectile dysfunction.    

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case does not 
support the assignment of a disability rating in excess of 40 
percent for the veteran's service-connected degenerative disc 
disease and spondylosis, lumbar spine (orthopedic 
manifestations).  See 38 U.S.C.A. § 5107(b) (West 2002).

D.  Extraschedular Evaluation

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
impairment due to the service-connected disabilities subject 
to this appeal, there is no evidence that the nature and 
severity of these service-connected symptoms alone are beyond 
what is contemplated by the applicable criteria.  There is 
also no indication that the disorders have necessitated 
frequent periods of hospitalization. Based on the foregoing, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is denied.

Entitlement to a disability rating in excess of 30 percent 
for degenerative joint disease of the right hip is denied.

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease and spondylosis, lumbar spine 
(orthopedic manifestations) is denied.






REMAND

The Board has determined that for the following reasons, 
additional development is necessary prior to completion of 
its appellate review of the veteran's claims on appeal of: 
entitlement to an increased rating for adjustment disorder 
with mixed anxiety and depressed mood; and entitlement to a 
total disability rating based upon individual unemployability 
(TDIU). 

First, the veteran is claiming entitlement to an increased 
rating for his adjustment disorder with mixed anxiety and 
depressed mood.  Review of the claims file shows that VA last 
examined the veteran in November 2005 for his service-
connected adjustment disorder with mixed anxiety and 
depressed mood.  The report of that examination shows that 
after examination, the Axis I diagnosis was adjustment 
disorder with mixed anxiety and depressed mood, chronic.  The 
GAF score was 60.  A GAF score of from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  The examiner opined that the 
veteran continues to endorse symptoms consistent with a 
diagnosis of adjustment disorder; and that the symptoms have 
not increased since the last evaluation.  The examiner 
further opined that the psychiatric symptoms have no or 
minimal negative impact on the veteran's ability to obtain 
and maintain employment, and cause minimal interference with 
his social functioning.  

More recent medical records indicate that the adjustment 
disorder with mixed anxiety and depressed mood has worsened.  
In particular, most recently, VA treatment records in October 
and December 2006, and in January 2007, reflect that the 
treatment provider found the veteran's psychiatric condition 
to be much more severe than as reflected in the discussion 
above of the November 2005 examination report.  Specifically, 
after each of the three clinic visits, the treatment provider 
opined that due to emotional distress and chronic pain, the 
veteran does not appear capable of engaging in or maintaining 
gainful employment at this time, or into the foreseeable 
future.  Also, at the October 2006 visit, the treatment 
provider noted that "Psychiatry reported as now 
investigating 'bipolar disorder.'"  Considered altogether, 
these records indicate that the adjustment disorder with 
mixed anxiety and depressed mood has worsened since the last 
VA examination of the veteran's mental disorder.

Given the amount of time that has elapsed since the last 
actual VA compensation examination of the veteran's 
psychiatric condition, and the clinical evidence of increased 
disablement, the Board finds that there is a duty to provide 
him with a more current examination to determine the current 
severity of his adjustment disorder with mixed anxiety and 
depressed mood.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005); Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995). 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Board determines that a VA examination would be useful in 
determining the current status of the appellant's adjustment 
disorder with mixed anxiety and depressed mood (The duty to 
assist requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).) 
 
The Board finds that the determination of the adjustment 
disorder with mixed anxiety and depressed mood rating claim 
has a potential impact on the Board's decision with respect 
to the TDIU issue.  As such, the Board finds that the 
increased rating claim is inextricably intertwined with the 
TDIU issue.  Therefore a decision by the Board on the 
veteran's TDIU claim would at this point be premature.  See 
Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  See also Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together).  In sum, the Board's 
resolution of the TDIU claim at the present time would be 
premature.

That determination must be adjudicated in connection with the 
claim for an increased rating for the service-connected 
adjustment disorder with mixed anxiety and depressed mood.  
If after the RO's development and review of the service-
connected adjustment disorder with mixed anxiety and 
depressed mood increased rating claim, the RO determines that 
the percentage requirements of 38 C.F.R. § 4.16(a) (2006) are 
not met, the RO must fully and clearly set forth a discussion 
of 38 C.F.R. § 4.16(b).  In re-adjudicating the veteran's 
entitlement to a TDIU, the RO must give meaningful 
consideration to the provisions of 38 C.F.R. § 4.16(b), which 
sets forth the procedures for assignment of a TDIU on an 
extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all medical care providers who 
evaluated or treated him since November 
2005 for adjustment disorder with mixed 
anxiety and depressed mood.  The AOJ 
should attempt to obtain copies of medical 
records from all sources identified which 
are not of record.

2.  The RO should arrange for the 
appellant to undergo a VA examination by a 
psychiatrist to determine the severity of 
his service-connected adjustment disorder 
with mixed anxiety and depressed mood.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  In conjunction with the 
examination, the claims folder should be 
made available to the examiner, who should 
review the claims folder, and this fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should be requested to assign 
a global assessment of functioning (GAF) 
score and render an opinion as to the 
impact that the service-connected PTSD has 
on the veteran's social and industrial 
adaptability.  In this regard, the 
examiner should attempt to reconcile, or 
explain any variation in GAF scores found 
in the clinical record.  The examiner 
should also comment on opinions given 
recently in VA treatment records dated in 
October and December 2006, and in January 
2007-that due to emotional distress and 
chronic pain, the veteran does not appear 
capable of engaging in or maintaining 
gainful employment at this time, or into 
the foreseeable future.  A complete 
rationale for any opinion expressed should 
be included in the report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the increased rating 
(for adjustment disorder with mixed 
anxiety and depressed mood) and TDIU 
issues on appeal.  The readjudication of 
the claim for a TDIU should include 
consideration on an extra-schedular basis 
under the provisions of 38 C.F.R. § 
4.16(b).  The RO should consider the claim 
in light of all pertinent evidence and 
legal authority, to include the concept of 
"marginal employment," pursuant to 38 
C.F.R. § 4.16(a).  The RO must provide 
full reasons and bases for its 
determinations.

4.  If a determination remains unfavorable 
to the appellant, then the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim(s).  38 C.F.R. § 3.655 (2006).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


